Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a washing wastewater (hydrogen peroxide (H202) + sodium carbonate (Na2CO3) + a uranium complex).” As such, the portions recited in the parenthesis render the claim indefinite because it is unclear whether the limitations in the parenthesis are part of the claimed invention. See MPEP § 2173.05(d). More specifically, when read in light of claim 2, “a demineralized water or a mixed solution, including the hydrogen peroxide (H202) and the sodium carbonate (Na2CO9), is used as a washing solution,” it appears the portion in the parenthesis are used as more of an example than actually claimed. For the purposes of examination, it will be assumed the portions in the parenthesis describe an example of wastewater capable of being treated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noe (US 2016/0122199 in IDS) in view of Kikkawa et al. (US 4,437,933).
Regarding claim 1, Noe teaches an apparatus capable of recovering uranium (U) using a process for treating a washing wastewater released during a washing process of a uranium hexafluoride (UF6) cylinder, the apparatus comprising: a reactor capable of adding sodium hydroxide (NaOH) to the washing wastewater thereby allowing a precipitate of  sodium diuranate (NaDU) solid to form; a filter separator connected to the reactor to separate solids and a filtrate; a filtrate reception tank connected to the filter separator to store the filtrate separated using the filter separator (next tank in series after filter separator) (Fig. 1 and [0008]-[0018]).
Noe teaches that the filtrate/clear liquid is further treated to remove residual uranium/radioactive contaminants as well as other contaminants. However, Noe fails to teach an evaporation vessel connected to the filtrate reception tank to evaporate the filtrate supplied from the filtrate reception tank; a heat exchanger/condenser connected to the evaporation vessel to cool a vapor obtained during evaporation using the evaporation vessel; and a condensate storage tank connected to the heat exchanger to store a condensate. Kikkawa teaches that in treating wastewater streams having radioactive contaminants as well as other contaminants, evaporation via an evaporation vessel, a condenser to produce a condensate, and a storage tank (26) are used in order to reduce the concentration of radioactive contaminants as well as other contaminants in the stream being treated while providing and storing a clean condensate (Fig 2; C3/L47-C4/L29 and C6/L33-50). Therefore, it would have been obvious to apply the evaporation, condensing, and storing means in Kikkawa as a treatment for the clear liquid in Noe in order to reduce the concentrations of radioactive contaminants/uranium as well as other contaminants from the water being treated. 
It is noted that the claims are directed to apparatus claims. As such, how the apparatus is intended to be operated, the specific chemicals added and precipitated, and the specific fluid treated are not given patentable weight. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected. "Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 3, the only structural limitations are a first and second condensate storage tank. While Kikkawa teaches multiple condensate storage tanks (6 26) throughout the different processes, it could be argued that as the separate storage tanks are connected to different evaporation/condensation means, the multiple storage tanks would not provide the capability as claimed. However, it is Examiner’s position that providing one or two storage tanks at each point would have been an obvious matter of duplication of parts as the duplicate parts provide more storage tanks for storing whatever specific fluid is being provided by the condenser (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noe (US 2016/0122199 in IDS) in view of Kikkawa et al. (US 4,437,933) and Mizutani et al. (US 2004/0104107 in IDS).
Regarding claim 2, Noe teaches an apparatus capable of recovering uranium (U) using a process for treating a washing wastewater released during a washing process of a uranium hexafluoride (UF6) cylinder, the apparatus comprising: a reactor capable of adding sodium hydroxide (NaOH) to the washing wastewater thereby allowing a precipitate of  sodium diuranate (NaDU) solid to form; a filter separator connected to the reactor to separate solids and a filtrate; a filtrate reception tank connected to the filter separator to store the filtrate separated using the filter separator (next tank in series after filter separator) (Fig. 1 and [0008]-[0018]).
Noe teaches that the filtrate/clear liquid is further treated by filtration to remove residual uranium/radioactive contaminants as well as other contaminants (fluorine). However, Noe fails to teach an evaporation vessel connected to the filtrate reception tank to evaporate the filtrate supplied from the filtrate reception tank; a heat exchanger/condenser connected to the evaporation vessel to cool a vapor obtained during evaporation using the evaporation vessel; and a condensate storage tank connected to the heat exchanger to store a condensate. Kikkawa teaches that in treating wastewater streams having radioactive contaminants as well as other contaminants, evaporation via an evaporation vessel, a condenser to produce a condensate, and a storage tank (26) are used in order to reduce the concentration of radioactive contaminants as well as other contaminants in the stream being treated while providing and storing a clean condensate (Fig 2; C3/L47-C4/L29 and C6/L33-50). Mizutani teaches that in treating a wastewater stream that includes fluorine, the wastewater is evaporated and condensed in order to provide a clean water stream with little to no fluorine (Fig. 4 and [0070]-[0078]). 
Therefore, it would have been obvious to apply the evaporation, condensing, and storing means in Kikkawa and Mizutani as a treatment for the clear liquid in Noe in order to reduce the concentrations of radioactive contaminants/uranium as well as other contaminants from the water being treated.
Noe in view of Mizutani teaches that the remaining wastewater after evaporation are separated/filtered (5) as claimed (Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777